COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-14-00422-CR


ANDREW MARTINEZ                                                   APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

          FROM THE 355TH DISTRICT COURT OF HOOD COUNTY
                     TRIAL COURT NO. CR12433

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      Appellant Andrew Martinez entered a plea of guilty on August 13, 2013, to

indecency with a child by contact. The trial court placed Martinez on deferred

adjudication community supervision for ten years. On December 30, 2013, and

upon the State’s motion, Martinez’s community supervision was modified by

adding the conditions that he serve 120 days in jail and attend psychological


      1
      See Tex. R. App. P. 47.4.
counseling for sex offenders. Later, on September 9, 2014, the State petitioned

the trial court to proceed to adjudication. At the adjudication hearing, held on

October 7, 2014, Martinez entered pleas of “True” to each of the State’s

allegations. After hearing testimony, the trial court adjudicated Martinez guilty of

indecency with a child by contact and sentenced him to fifteen years’

incarceration. This appeal followed.

      Martinez’s court-appointed appellate counsel has filed a motion to

withdraw and a brief in support of that motion.          Counsel avers that in his

professional opinion, the appeal is frivolous. Counsel’s brief and motion meet the

requirements of Anders v. California by presenting a professional evaluation of

the record demonstrating why there are no arguable grounds for relief. See 386
U.S. 738, 87 S. Ct. 1396 (1967).       This court informed Martinez that he was

entitled to file a pro se brief, but he did not do so. The State did not submit a brief

as well.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may

we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).




                                          2
      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that this appeal is wholly frivolous and without merit—we find nothing in

the record that might arguably support the appeal. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d
684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we grant counsel’s motion to

withdraw and affirm the trial court’s judgment.




                                                  /s/ Bill Meier
                                                  BILL MEIER
                                                  JUSTICE

PANEL: LIVINGSTON, C.J.; MEIER and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 24, 2015




                                         3